DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/02/2021 have been entered. Claims 1-20 remain pending in the application. Claims 1-3 and 11-13 have been amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “an anterior cushioning arrangement… spaced apart and free from the posterior cushioning arrangement” which lacks antecedent basis in the written specification. Fig. 2 appears to shoe the anterior and posterior cushioning arrangement spaced apart from one another, however the written specification does not explicitly disclose any relationship between the anterior and posterior cushioning arrangements, besides the fact that they are “anterior” and “posterior,” including the arrangements being spaced apart and free from one another.
Claims 2 and 12 recite the limitation “the first bladder contacting the second bladder” which lacks antecedent basis in the written specification. Fig. 7 appears to show the first and second bladders contacting one another, however the written specification does not explicitly disclose wherein the first bladder contacts the second bladder.
Claims 3 and 13 recite the limitation “the third bladder contacting the fourth bladder” which lacks antecedent basis in the written specification. Fig. 7 appears to show the third and fourth bladders contacting one another, however the written specification does not explicitly disclose wherein the third bladder contacts the fourth bladder.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Cortez et al. (US 2016/0120263) in view of Connell et al. (US 2018/0213886 A1).
Regarding Claim 1, Cortez et al. teaches a sole structure (10) for an article of footwear having a heel region (28), a mid-foot region (32), a forefoot region (30), an interior region (38), and a peripheral region (22), the sole structure comprising: a foam element (18) extending from the forefoot region (30) to the heel region (28) and having an upper surface (54) and a lower surface (56) formed on an opposite side of the foam element (18) from the upper surface (fig. 1 shows the lower surface (56) opposite the upper surface (54); a posterior cushioning arrangement (16) extending along the peripheral region (22) of the sole structure from the heel region (28) to the mid-foot region (32); and an anterior cushioning arrangement (74B,C) spaced apart from and free of the posterior cushioning arrangement (16) (fig. 1 shows the anterior cushioning arrangement (74B,C) spaced apart and isolated from the posterior cushioning arrangement (16); paragraph [0095], “the second resilient midsole layer 18 serves to close off the internal chamber 20 and the recesses 74B, 74C, creating pods of ambient air at the internal chamber 20 and the recesses 74B, 74C that function similar to the bladder element 16 without the addition of components”). 
Cortez et al. does not teach the foam element including a recess formed in the lower surface in the forefoot region, the anterior cushioning arrangement disposed in the recess of the foam element and having a proximal end adjacent to the lower surface of the foam element and a distal end formed on an opposite side of the anterior cushioning arrangement than the proximal end, and including at least one medial bladder proximate to a medial side of the sole structure and at least one lateral bladder proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element and having a proximal end (see annotated Fig.) adjacent to the lower surface of the foam element and a distal end (see annotated Fig.) formed on an opposite side of the anterior cushioning arrangement than the proximal end (Annotated fig. 10 shows the proximal end of the anterior cushioning arrangement (40) adjacent to the lower surface of the foam element an opposite the distal end), the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the foam element includes a recess formed in the lower surface in the forefoot region, the anterior cushioning arrangement is disposed in the recess of the foam element and has a proximal end adjacent to the lower surface of the foam element and a distal end formed on an opposite side of the anterior cushioning arrangement than the proximal end, and includes at least one medial bladder proximate to a medial side of the sole structure and at least one lateral bladder proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder so that the wearer is provided with additional cushioning close to the ball of the foot, on both the medial and lateral sides (paragraph [0140], “the medial cushioning arrangement 64 and the lateral cushioning arrangement 66 each provide a pair of stacked, fluid-filled chambers (i.e. 68, 70, 72, 74) that cooperate to provide cushioning at the medial side 22 and the lateral side 24, respectively”), especially as Cortez et al. suggests that the anterior cushioning arrangement may be a pair of bladders (paragraph [0095], “In other embodiments, additional bladder elements can be placed in the recesses 74B, 74C”).
Regarding Claim 2, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Cortez et al. does not teach wherein the at least one medial bladder includes a first bladder and a second bladder in a stacked arrangement, the first bladder being disposed between the foam element and the second bladder.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other). Connell et al. further teaches wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one medial bladder includes a first bladder and a second bladder in a stacked arrangement, the first bladder being disposed between the foam element and the second bladder so that each bladder may have a different pressure within, to fit the needs of the wearer (paragraph [0140], “Alternatively, the pressures of the various fluid-filled chambers 68, 70, 72, 74 may vary between the cushioning arrangements 64, 66 and/or within each cushioning arrangement 64, 66,” wherein the cushioning arrangements (64, 66) are referring to the medial and lateral bladders, respectively). 
Regarding Claim 3, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Cortez et al. does not teach wherein the at least one lateral bladder includes a third bladder and a fourth bladder in a stacked arrangement, the third bladder being disposed between the foam element and the fourth bladder.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other), and wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70). Connell et al. further teaches wherein the at least one lateral bladder (66) includes a third bladder (88) and a fourth bladder (90) in a stacked arrangement, the third bladder (88) being disposed between the foam element (36a) and the fourth bladder (90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one lateral bladder includes a third bladder and a fourth bladder in a stacked arrangement, the third bladder being disposed between the foam element and the fourth bladder so that each bladder may have a different pressure within, to fit the needs of the wearer (paragraph [0140], “Alternatively, the pressures of the various fluid-filled chambers 68, 70, 72, 74 may vary between the cushioning arrangements 64, 66 and/or within each cushioning arrangement 64, 66),” wherein the cushioning arrangements (64, 66) are referring to the medial and lateral bladders, respectively).
Regarding Claim 4, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above.
Cortez et al. does not teach wherein the at least one medial bladder is offset from the at least one lateral bladder along a longitudinal direction of the sole structure.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other), and wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70). Connell et al. further teaches wherein the at least one medial bladder (64) is offset from the at least one lateral bladder (66) along a longitudinal direction of the sole structure (paragraph [0139], “the medial cushioning arrangement 64 may be positioned forward of the lateral cushioning arrangement 66 in a direction extending along a longitudinal axis (L) of the sole structure 14, as shown in FIG. 7”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one medial bladder is offset from the at least one lateral bladder along a longitudinal direction of the sole structure so as to better support the ball of the wearer’s foot and to improve the aesthetic appeal of the sole structure. 
Regarding Claim 5, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cortez et al. further teaches wherein the posterior cushioning arrangement (16) includes a chamber devoid of a tensile member (Fig. 6 shows the posterior cushioning arrangement (16) being devoid of a tensile member).
Cortez et al. does not teach wherein the anterior cushioning arrangement includes at least one chamber having a tensile member disposed therein.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (68, 70) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other). Connell et al. further teaches wherein the anterior cushioning arrangement (40) includes at least one chamber having a tensile member (84) disposed therein (paragraph [0132] discloses “The first fluid-filled chamber 68 and the second fluid-filled chamber 70 may include a first barrier element 76 and a second barrier element 78,” and paragraph [0133] further discloses “The interior void 80 of the first barrier element 76 and the second barrier element 78 may receive a tensile element 84 therein,” wherein fluid filled chambers (68, 70) are a part of the anterior cushioning arrangement (as shown in Fig. 9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that at least one chamber of the anterior cushioning arrangement comprises a tensile member so that the chambers retain their desired shape when the chamber is pressurized (paragraph [0133], “Because the upper tensile sheet 88 is attached to the first barrier element 76 and the lower tensile sheet 90 is attached to the second barrier element 78, the tensile strands 86 retain a desired shape of the first fluid-filled chamber 68 and a desired shape of the second fluid-filled chamber 70 when the pressurized fluid is injected into the interior void 80.”).
Regarding Claim 9, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cortez et al. further teaches an outsole (14) having an inner surface (see annotated Fig.) facing the anterior cushioning arrangement (74B, C) and an outer surface (see annotated Fig.) formed on an opposite side of the outsole (14) than the inner surface, the outer surface defining a ground-engaging surface of the sole structure (Annotated fig. 1 shows the inner surface facing the anterior cushioning arrangement (74B,C) and annotated fig. 5 shows the inner surface and the outer surface being opposite one another, and the outer surface being the lowermost, ground engaging surface).
Regarding Claim 10, Cortez et al. teaches all of the limitations of the sole structure of Claim 9, as discussed in the rejections above. Cortez et al. further teaches wherein the outsole (14) is overmolded and encompasses each of the foam element, the posterior cushioning arrangement, and the anterior cushioning arrangement (Figs. 4-5 shows the outsole (14) being overmolded and encompassing the foam element (14) and the anterior (74B,C) and posterior (16) cushioning arrangements).
Regarding Claim 11, Cortez et al. teaches a sole structure (10) for an article of footwear having a heel region (28), a mid-foot region (32), a forefoot region (30), an interior region (38), and a peripheral region (22), the sole structure comprising: a foam element (18) extending from the forefoot region (30) to the heel region (28) and including an upper surface (54) and a lower surface (56) formed on an opposite side of the foam element than the upper surface (fig. 1 shows the lower surface (56) opposite the upper surface (54), the lower surface (56) defining a first portion (see annotated Fig.) of a ground- engaging surface of the sole structure in the forefoot region (annotated fig. 3 shows a first ground engaging surface in the forefoot region (30)); an anterior cushioning (74B, C) arrangement extending from the lower surface (56) of the foam element (18) in the forefoot region (30) (paragraph [0095], “the second resilient midsole layer 18 serves to close off the internal chamber 20 and the recesses 74B, 74C, creating pods of ambient air at the internal chamber 20 and the recesses 74B, 74C that function similar to the bladder element 16 without the addition of components,” wherein fig. 1 shows the foam element (18) sealing the anterior cushioning arrangement (74B,C) in the forefoot region using the bottom surface (56), therefore the anterior cushioning arrangement extends from the lower surface (56) of the foam element (18)); and a posterior cushioning (16) arrangement (i) spaced apart from and free of the anterior cushioning arrangement (74B, C) (fig. 1 shows the anterior cushioning arrangement (74B,C) spaced apart and isolated from the posterior cushioning arrangement (16)), (ii) extending from the lower surface (56) of the foam element (18) in the peripheral region (22) of the heel region (28) (fig. 1 shows the posterior cushioning arrangement positioned to extend from the peripheral edge (22) of the lower surface (56) of the foam element (16)  in the heel region), and (iii) including an arcuate segment (24) extending around the heel region, a first segment (26A) extending along the medial side from the arcuate segment, and a second segment (26B) extending along the lateral side from the arcuate segment (paragraph [0085], “the bladder element 16 has a substantially arc-shaped heel portion 24, that can also be referred to as a U-shaped heel portion, and has a medial arm portion 26A and a lateral arm portion 26B each extending from the heel portion 24”), the posterior cushioning arrangement defining a third portion (see annotated Fig.) of the ground-engaging surface in the heel region (Fig. 1 shows the posterior cushioning arrangement defining a third ground engaging surface in the heel region).
Cortez et al. does not teach wherein the anterior cushioning arrangement defines a second portion of the ground-engaging surface of the sole structure in the forefoot region and includes at least one medial-forefoot bladder proximate to a medial side of the sole structure in the forefoot region and at least one lateral- forefoot bladder proximate to a lateral side of the sole structure in the forefoot region.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the lower surface defining a first portion (see annotated Fig.) of a ground-engaging surface of the sole structure in the forefoot region; an anterior cushioning arrangement (40) extending from the lower surface of the foam element in the forefoot region (16) (figs. 9 and 10 shows the anterior cushioning arrangement (40) extending from the lower surface in the forefoot region) and including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other), the anterior cushioning arrangement (40) defining a second portion (see annotated Fig.) of the ground-engaging surface of the sole structure in the forefoot region (annotated fig. 9 shows the first and second ground engaging portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the anterior cushioning arrangement defines a second portion of the ground-engaging surface of the sole structure in the forefoot region and includes at least one medial-forefoot bladder proximate to a medial side of the sole structure in the forefoot region and at least one lateral- forefoot bladder proximate to a lateral side of the sole structure in the forefoot region so that the wearer is provided with additional cushioning close to the ball of the foot, on both the medial and lateral sides (paragraph [0140], “the medial cushioning arrangement 64 and the lateral cushioning arrangement 66 each provide a pair of stacked, fluid-filled chambers (i.e. 68, 70, 72, 74) that cooperate to provide cushioning at the medial side 22 and the lateral side 24, respectively”), especially as Cortez et al. suggests that the anterior cushioning arrangement may be a pair of bladders (paragraph [0095], “In other embodiments, additional bladder elements can be placed in the recesses 74B, 74C”).
Regarding Claim 12, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Cortez et al. does not teach wherein the at least one medial-forefoot bladder includes a first bladder and a second bladder in a stacked arrangement, the first bladder being disposed between the foam element and the second bladder.  
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other). Connell et al. further teaches wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one medial bladder includes a first bladder and a second bladder in a stacked arrangement, the first bladder being disposed between the foam element and the second bladder so that each bladder may have a different pressure within, to fit the needs of the wearer (paragraph [0140], “Alternatively, the pressures of the various fluid-filled chambers 68, 70, 72, 74 may vary between the cushioning arrangements 64, 66 and/or within each cushioning arrangement 64, 66,” wherein the cushioning arrangements (64, 66) are referring to the medial and lateral bladders, respectively).
Regarding Claim 13, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Cortez et al. does not teach wherein the at least one lateral-forefoot bladder includes a third bladder and a fourth bladder in a stacked arrangement, the third bladder being disposed between the foam element and the fourth bladder.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other), and wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70). Connell et al. further teaches wherein the at least one lateral bladder (66) includes a third bladder (88) and a fourth bladder (90) in a stacked arrangement, the third bladder (88) being disposed between the foam element (36a) and the fourth bladder (90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one lateral bladder includes a third bladder and a fourth bladder in a stacked arrangement, the third bladder being disposed between the foam element and the fourth bladder so that each bladder may have a different pressure within, to fit the needs of the wearer (paragraph [0140], “Alternatively, the pressures of the various fluid-filled chambers 68, 70, 72, 74 may vary between the cushioning arrangements 64, 66 and/or within each cushioning arrangement 64, 66),” wherein the cushioning arrangements (64, 66) are referring to the medial and lateral bladders, respectively).
Regarding Claim 14, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above.
Cortez et al. does not teach wherein the at least one medial bladder is offset from the at least one lateral bladder along a longitudinal direction of the sole structure.
Attention is drawn to Connell et al. which teaches an analogous article of footwear. Connell et al. teaches a sole structure for an article of footwear having a heel region (20), a mid-foot region (18), and a forefoot region (16), the sole structure comprising: a foam element (36a) extending from the forefoot region to the heel region (fig. 8 shows the foam element (36) extending from the heel region to the forefoot region) and having an upper surface (surface of foam element (36a) abutting against the plate (42)) and a lower surface (surface of the foam element (36a) abutting against the outsole (38a), opposite the upper surface) of the formed on an opposite side of the foam element from the upper surface, the foam element including a recess (98, 100) formed in the lower surface in the forefoot region (fig. 9 shows the recesses (98, 100) formed in the lower surface of the forefoot region); and an anterior cushioning arrangement (40) disposed in the recess (98, 100) of the foam element, the anterior cushioning arrangement including at least one medial bladder (64) proximate to a medial side of the sole structure and at least one lateral bladder (66) proximate to a lateral side of the sole structure and spaced apart and free from the at least one medial bladder (fig. 3 shows the at least one medial (64) and at least one lateral (66) bladders being spaced apart and free from each other), and wherein the at least one medial bladder (64) includes a first bladder (68) and a second bladder (70) in a stacked arrangement, the first bladder (68) being disposed between the foam element (36a) and the second bladder (70). Connell et al. further teaches wherein the at least one medial bladder (64) is offset from the at least one lateral bladder (66) along a longitudinal direction of the sole structure (paragraph [0139] “the medial cushioning arrangement 64 may be positioned forward of the lateral cushioning arrangement 66 in a direction extending along a longitudinal axis (L) of the sole structure 14, as shown in FIG. 7”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Connell et al. such that the at least one medial bladder is offset from the at least one lateral bladder along a longitudinal direction of the sole structure so as to better support the ball of the wearer’s foot and to improve the aesthetic appeal of the sole structure.
Regarding Claim 16, Cortez et al. teaches all of the limitations of Claim 11, as discussed in the rejections above. Cortez et al. further teaches wherein the lower surface (56) of the foam element (18) and the posterior cushioning arrangement (16) cooperate to define a fourth portion (see annotated Fig.) of the ground- engaging surface in the mid-foot region (Fig. 3 shows the fourth portion of the ground engaging surface in the midfoot region, Examiner notes that while the posterior cushioning arrangement (16) is not shown in fig. 3 however it would be placed in the recess (66A, B, 71) to further define the fourth portion of the ground engaging surface).
Regarding Claim 17, Cortez et al. teaches all of the limitations of Claim 11, as discussed in the rejections above. Cortez et al. further teaches wherein the interior region (62) of the lower surface (56) of the foam element (18) extends into a space formed through the interior region (see annotated Fig.) of the posterior cushioning arrangement (16) (figs. 1 and 3 show wherein the interior region (62) of the foam element (18) extend downwards so as to fit into the interior space of the posterior cushioning arrangement (16)).
Regarding Claim 19, Cortez et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Cortez et al. further teaches an outsole (14) having an inner surface (see annotated Fig.) facing the anterior cushioning arrangement (74B, C) and an outer surface (see annotated Fig.) formed on an opposite side of the outsole (14) than the inner surface, the outer surface defining a ground-engaging surface of the sole structure (Annotated fig. 1 shows the inner surface facing the anterior cushioning arrangement (74B,C) and annotated fig. 5 shows the inner surface and the outer surface being opposite one another, and the outer surface being the lowermost, ground engaging surface).
Regarding Claim 20, Cortez et al. teaches all of the limitations of the sole structure of Claim 19, as discussed in the rejections above. Cortez et al. further teaches wherein the outsole (14) is overmolded and encompasses each of the foam element, the posterior cushioning arrangement, and the anterior cushioning arrangement (Figs. 4-5 shows the outsole (14) being overmolded and encompassing the foam element (14) and the anterior (74B,C) and posterior (16) cushioning arrangements).

    PNG
    media_image1.png
    527
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    312
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    883
    media_image4.png
    Greyscale

Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez et al. (US 2016/0120263) in view of Connell et al. (US 2018/0213886 A1) and further in view of Peyton (US 2010/0325914).
Regarding Claim 6, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cortez et al. further teaches wherein the posterior cushioning arrangement (16) includes an arcuate segment (24) extending around the heel region, a first segment (26A) extending along the peripheral region on the medial side of the sole structure from the arcuate segment (24) to a first terminal end (48A), and a second segment (26B) extending along the peripheral region on the lateral side of the sole structure from the arcuate segment (24) to a second terminal end (48B), the second segment (26B) separated from the first segment (26A) by a space formed through the interior region of the posterior cushioning arrangement (16) (Fig. 1 shows the first and second segments (26A,B) extending from an arcuate segment (24) and ending at terminal ends (48A,B); paragraph [0085], “the bladder element 16 has a substantially arc-shaped heel portion 24, that can also be referred to as a U-shaped heel portion, and has a medial arm portion 26A and a lateral arm portion 26B each extending from the heel portion 24”).
Cortez et al. does not teach wherein the first and second terminal ends end in the midfoot region.
Attention is drawn to Peyton, which teaches an analogous article of footwear. Peyton teaches a sole structure (30) for an article of footwear (10) having a heel region (13), a mid-foot region (12), a forefoot region (11), an interior region (see annotated Fig.), and a peripheral region (see annotated Fig.), the sole structure (30) comprising: a foam element (40) extending from the forefoot region (11) to the heel region (13) and having an upper surface (41) and a lower surface (42) formed on an opposite side of the foam element from the upper surface (paragraph [0024] “Midsole element 40 extends throughout a length of footwear 10 (i.e., through each of regions 11-13)… The primary surfaces of midsole element 40 are an upper surface 41, an opposite lower surface 42”); a posterior cushioning arrangement (50) extending along the peripheral region of the sole structure from the heel region (13) to the mid-foot region (12) (paragraph [0028], “Areas of perimeter chamber 50 extends around or adjacent to at least a portion of the perimeter of sole structure 30… perimeter chamber 50 is depicted as extending into a portion of midfoot region 12”). Peyton further teaches wherein the posterior cushioning arrangement (50) includes an arcuate segment (see annotated Fig.) extending around the heel region (13), a first segment (56) extending along the peripheral region on the medial side of the sole structure from the arcuate segment to a first terminal end (see annotated Fig.) in the mid-foot region, and a second segment (55) extending along the peripheral region on the lateral side of the sole structure from the arcuate segment to a second terminal (see annotated Fig.) end in the mid-foot region, the second segment (55) separated from the first segment (56) by a space formed through the interior region of the posterior cushioning arrangement (50) (annotated fig. 4 shows the first (56) and second (55) segments extending from the arcuate section to first and second terminal ends in the midfoot section; paragraph [0028], “perimeter chamber 50 is depicted as extending into a portion of midfoot region 12”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez et al. to include the teachings of Peyton such that the first and second terminal ends end in the midfoot region so as to adjust the cushioning to the needs of the wearer (paragraph [0027], “Although lateral portion 55 and medial portion 56 may have the same length and general dimensions (i.e., shape, height, thickness), the length and dimensions of lateral portion 55 and medial portion 56 may be different to vary the properties of sole structure 30 on sides 14 and 15”), especially as Cortez et al. is silent as to the specific location of the terminal ends of the posterior cushioning arrangement, even though they appear to be shown in the forefoot region in the figures.
Regarding Claim 7, Cortez et al. teaches all of the limitations of the sole structure of Claim 6, as discussed in the rejections above. Cortez et al. further teaches wherein the interior region (62) of the lower surface (56) of the foam element (18) extends into the space formed through the interior region (see annotated Fig.) of the posterior cushioning arrangement (16) (figs. 1 and 3 show wherein the interior region (62) of the foam element (18) extend downwards so as to fit into the interior space of the posterior cushioning arrangement (16)).
Regarding Claim 8, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cortez et al. further teaches wherein a second portion (see annotated Fig.) of the lower surface (56) of the foam element (18) is offset from the lower surface of the posterior cushioning arrangement (18) (annotated fig. 5 shows the second portion of the lower surface (56) of the foam element (18) being offset from the lower surface of the posterior cushioning arrangement (16)). 
Cortez does not teach wherein a first portion of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement in the mid-foot region.
Attention is drawn to Peyton, which teaches an analogous article of footwear. Peyton teaches a sole structure (30) for an article of footwear (10) having a heel region (13), a mid-foot region (12), a forefoot region (11), an interior region (see annotated Fig.), and a peripheral region (see annotated Fig.), the sole structure (30) comprising: a foam element (40) extending from the forefoot region (11) to the heel region (13) and having an upper surface (41) and a lower surface (42) formed on an opposite side of the foam element from the upper surface (paragraph [0024] “Midsole element 40 extends throughout a length of footwear 10 (i.e., through each of regions 11-13)… The primary surfaces of midsole element 40 are an upper surface 41, an opposite lower surface 42”); a posterior cushioning arrangement (50) extending along the peripheral region of the sole structure from the heel region (13) to the mid-foot region (12) (paragraph [0028], “Areas of perimeter chamber 50 extends around or adjacent to at least a portion of the perimeter of sole structure 30…although perimeter chamber 50 is depicted as extending into a portion of midfoot region 12”). Peyton further teaches wherein a first portion (see annotated Fig.) of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement (50) in the mid-foot region and a second portion (see annotated Fig.) of the lower surface of the foam element (40) is offset from the lower surface of the posterior cushioning arrangement (50) (annotated fig. 1 shows the first portion of the foam element being flush in the midfoot region (12) and offset in the heel region (13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez to include the teachings of Peyton such that a first portion of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement in the mid-foot region so that there is a smooth transition between the terminal end of the posterior cushioning arrangement and the foam element that is unnoticeable for the wearer, especially as Fig. 5 of Cortez et al. appears to show this, however it is not explicitly shown or disclosed. 
Regarding Claim 18, Cortez et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cortez et al. further teaches wherein a second portion (see annotated Fig.) of the lower surface (56) of the foam element (18) is offset from the lower surface of the posterior cushioning arrangement (18) (annotated fig. 5 shows the second portion of the lower surface (56) of the foam element (18) being offset from the lower surface of the posterior cushioning arrangement (16)).
Cortez et al. does not teach wherein a first portion of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement in the mid- foot region.
Attention is drawn to Peyton, which teaches an analogous article of footwear. Peyton teaches a sole structure (30) for an article of footwear (10) having a heel region (13), a mid-foot region (12), a forefoot region (11), an interior region (see annotated Fig.), and a peripheral region (see annotated Fig.), the sole structure (30) comprising: a foam element (40) extending from the forefoot region (11) to the heel region (13) and having an upper surface (41) and a lower surface (42) formed on an opposite side of the foam element from the upper surface (paragraph [0024] “Midsole element 40 extends throughout a length of footwear 10 (i.e., through each of regions 11-13)… The primary surfaces of midsole element 40 are an upper surface 41, an opposite lower surface 42”); a posterior cushioning arrangement (50) extending along the peripheral region of the sole structure from the heel region (13) to the mid-foot region (12) (paragraph [0028], “Areas of perimeter chamber 50 extends around or adjacent to at least a portion of the perimeter of sole structure 30…although perimeter chamber 50 is depicted as extending into a portion of midfoot region 12”) and including an arcuate segment (see annotated Fig.) extending around the heel region (13), a first segment (56) extending along the peripheral region on the medial side of the sole structure from the arcuate segment, and a second segment (55) extending along the peripheral region on the lateral side of the sole structure from the arcuate segment (annotated fig. 4 shows the first (56) and second (55) segments extending from the arcuate section). Peyton further teaches wherein a first portion (see annotated Fig.) of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement in the mid-foot region and a second portion (see annotated Fig.) of the lower surface of the foam element (40) is offset from the lower surface of the posterior cushioning arrangement (50) (annotated fig. 1 shows the first portion of the foam element being flush in the midfoot region (12) and offset in the heel region (13)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cortez to include the teachings of Peyton such that a first portion of the lower surface of the foam element is flush with a lower surface of the posterior cushioning arrangement in the mid-foot region so that there is a smooth transition between the terminal end of the posterior cushioning arrangement and the foam element that is unnoticeable for the wearer, especially as Fig. 5 of Cortez et al appears to show this, however it is not clearly show or explicitly disclosed.

    PNG
    media_image5.png
    740
    730
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    785
    media_image6.png
    Greyscale

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new grounds of rejection does not rely on the primary reference applied in the prior art rejection of record and as the new ground of rejection is necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 1, 4, 6, 7, 9-11, 14, 16, 17, 19 and 20 over Kimball et al., Applicant submits that Kimball et al. does not teach the anterior cushioning arrangement being spaced apart and free from the posterior cushioning agreement. Examiner notes that while a new grounds of rejection was set forth above in view of Cortez et al., this was done so as to facilitate compact prosecution, as Applicant’s arguments were not found to be persuasive. The limitation “spaced apart and free of” is broad, and is not considered as equivalent to “fluidly isolated” as it appears to be suggested in Applicant’s remarks. Therefore, Examiner submits that Kimball et al. does teach an anterior and posterior cushioning arrangement that are spaced apart and free from one another, as they do not overlap and are not entangled with one another. 
Regarding the 35 U.S.C. 103 rejections of Claims 2, 3, 5, 12, and 13 in view of Kimball et al. and Rudy, Applicant submits that Rudy does not teach two bladders stacked on top of one another, rather a single bladder with two chambers, as the bladder is made of three sheets of material. Again, Examiner notes that while this rejection was withdrawn in favor of the rejection in view of Connell et al., this was also done so as to facilitate compact prosecution, as Applicant’s arguments were not found to be persuasive. As the chambers of Rudy were fluidly isolated from one another, they are considered as separate bladders. Further, while it is true that the stacked bladders of Rudy are made of three layers of material while the stacked bladders of the present invention are made of four bladders of material, this structural feature is not claimed, therefore the stacked bladders of Rudy meet the newly added limitation of a first bladder “contacting” a second bladder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campos et al. (US 2015/0257481) teaches an article of footwear including an anterior cushioning arrangement comprising a medial and a lateral bladder, and a posterior cushioning arrangement with an arcuate bladder. Greene (US 2018/0303200) teaches a sole structure including an anterior cushioning arrangement and a posterior cushioning arrangement, the anterior cushioning arrangement including a medial and a lateral bladder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732